Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is September 19, 2018. This application is a DIV of 16/134,966 (09/19/2018; PAT 10,867,919). This Office Action is in response to the application filed December 14, 2020. This action is a NON-FINAL REJECTION.
Disclosed Invention
As best understood by Examiner, Applicant’s invention(s) is/are disclosed as drawn to novel fan-out package-on-package (POP) structures and method(s) of making the same. See e.g. the disclosed embodiment of instant FIG. 1M, which discloses a semiconductor die 200 and conductive structures 100 positioned lateral to both sides of the semiconductor die 200. The advantage of the method is disclosed as forming the conductive structure 100 in such a way that, when a second semiconductor package 20 is provided and mounted on the first semiconductor package 10, a total standoff height SH between the first and second semiconductor packages 10, 20 can be formed which is sufficient to achieve a reliable electrical connection without compromising the need for smaller POP structures. A key feature of the method is formation of the conductive structure 100 as a multi-layered structure, including a diffusion barrier layer 110.

Claimed Invention and Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law). Note the prior art has been searched in light of both the disclosed invention(s) and the claimed invention(s) (MPEP § 904).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following amendment to the title is suggested: 
A PACKAGE-ON-PACKAGE (POP) ELECTRONIC DEVICE AND MANUFACTURING METHOD THEREOF

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YU ‘924 (US 9,633,924; dated April 25, 2017).
Regarding Claim 9: YU ‘924 discloses a manufacturing method of an electronic device (“PACKAGE STRUCTURE AND METHOD FOR FORMING THE SAME”; Abstract; FIG. 1K – FIG. 1N; See in particular Column 7, line 48 – Column 8, line 9), comprising:

    PNG
    media_image1.png
    305
    514
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    209
    553
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    230
    551
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    339
    538
    media_image4.png
    Greyscale



providing a first semiconductor package, wherein the first semiconductor package comprises a semiconductor die 120 (See FIG.1I; Column 8, line 65), a multi-layered conductor 114, 108 (“conductive structure 114 and the seed layer 108”) electrically coupled 146 (See FIG. 1K, “redistribution structure 146”, Column 7, line 22 – 28) to the semiconductor die 120, and an insulating encapsulant 140, 106 (“package layer 140”, Column 4, line 7; “base layer 106”, Column 2, line 44) laterally encapsulating the semiconductor die 120 and the multi-layered conductor 114, 108, and the multi-layered conductor 114, 108 comprises a barrier surface (Note “opening 154” is formed to expose the surface of 108, the exposed surface of which is interpreted as the claimed barrier surface; See FIG. 1M, Column 7, line 56 – 59) located between two opposite surfaces of the insulating encapsulant (Note “two opposite surfaces” is interpreted as the surface of 106 not in physical contact with 140 and the surface of 142 with electrical connectors 148 in direct physical contact; Note the exposed barrier surface of 108 is located between the two opposite surfaces 106 and 142); and
mounting a second semiconductor package 160 (“top package 160”, Column 7, line 67; FIG. 1N) on the first semiconductor package (FIG. 1N) by forming a coterminous joint 158 on the barrier surface of the multi-layered conductor 114, 108 so that the first semiconductor package and the second semiconductor package 160 are electrically connected (Column 7, line 64 – Column 8, line 5).
Regarding Claim 10:  YU ‘924 discloses the manufacturing method according to claim 9 as noted above, wherein the second semiconductor package 160 comprises a conductive feature 162 (“package substrate 162”; FIG. 1N), and mounting the second semiconductor package 160 comprises: 
forming a conductive material 158 on the barrier surface 108 of the multi-layered conductor 114, 108; and 
disposing the second semiconductor package 160 on the first semiconductor package and bonding the conductive feature 162 and the conductive material 158 to form the coterminous joint 158, 108, 114, wherein the coterminous joint 158, 108, 114 comprises a second conductor 114 laterally encapsulated by the insulating encapsulant 140, 106, and a protruded portion 158 on the second conductor 114 and exposed by the insulating encapsulant 140, 106 (FIG. 1M – FIG. 1N).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over YU ‘924 as applied to Claim 9 above, and further in view of TSAI ‘018 (US 9,461,018 B1; dated October 4, 2016).
Regarding Claim 13: YU ‘924 discloses the manufacturing method according to claim 9 as noted above. YU ‘924 is silent regarding further comprising: forming an underfill layer between the second semiconductor package and the insulating encapsulant. However, TSAI ‘018 teaches, in the same field of endeavor (“FAN-OUT POP STRUCTURE WITH INCONSECUTIVE POLYMER LAYER”; Abstract; FIG. 15A; Column 6, line 65 – Column 7, line 22) forming an underfill layer 72 between a second semiconductor package 300 and an insulating encapsulant 52 (“molding material 52”). 

    PNG
    media_image5.png
    409
    568
    media_image5.png
    Greyscale


It would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify YU ‘924 by forming underfill as recited by Claim 13 – based on the teachings of TSAI ‘018. The motivation to do so would have been to improve the packaging reliability by forming the underfill to protect YU ‘924’s coterminous joints 158 from corrosion and/or structural damage.
Regarding Claim 14: YU ‘924 discloses the manufacturing method according to claim 9 as noted above, wherein providing the first semiconductor package comprises: 
forming a multi-layered structure 114, 108; encapsulating the multi-layered structure 114, 108 and the semiconductor die 120 by the insulating encapsulant 140, 106; and removing a portion of the multi-layered structure 108 to form the multi-layered conductor (FIG. 1M). YU ‘924 is silent regarding further forming a solder layer on the multi-layered conductor to form the coterminous joint 158 electrically coupled to the semiconductor die 120. However, TSAI ‘018 teaches, in the same field of endeavor, solder as suitable material for forming a coterminous joint 70 serving the same purpose as YU ‘924’s coterminous joint 158. See e.g. TSAI ‘018, Column 6, line 52 – 53, “The bonding is performed through solder regions 70..”.
It would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify YU ‘924 by forming a solder layer as recited by Claim 14 – based on the teachings of TSAI ‘018. The motivation to do so would have been to try a known, suitable material for YU ‘924’s coterminous joint 158, with a reasonable expectation of success, based on the teachings of TSAI ‘018.
Allowable Subject Matter
Claims 1 – 8, 16 – 20 are allowed. 
Claims 11, 12, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following are statements of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the prior art of record does not disclose nor render obvious, either alone or in combination, a manufacturing method of an electronic device, including wherein the multi-layered structure comprises a first conductor, a diffusion barrier layer formed on the first conductor, and a metallic layer formed on the diffusion barrier layer, and the insulating encapsulant at least exposes a portion of the semiconductor die and a portion of the first conductor of the multi-layered structure; removing the metallic layer of the multi-layered structure to form a recess in the insulating encapsulant; and forming a second conductor in the recess over the diffusion barrier layer, wherein the first conductor, the diffusion barrier layer, and the second conductor form a conductive structure that is electrically coupled to the semiconductor die through a redistribution structure;
Regarding Claim 16, the prior art of record does not disclose nor render obvious a manufacturing method of an electronic device, further including coupling a second semiconductor package to a first semiconductor package by forming a conductive joint therebetween, wherein the conductive joint comprises a first portion laterally covered by an insulating encapsulant of the first semiconductor package, and a second portion protruded from the insulating encapsulant and connected to the second semiconductor package, and a ratio of a first standoff height of the first portion of the conductive joint and a second standoff height of the second portion of the conductive joint ranges from about 0.4 to about 1.5;
Also, note the prior art of record does not disclose nor render obvious, either alone or in combination, the manufacturing method according to claim 9, further including either
 sequentially forming a metallic layer, a diffusion barrier layer, and a first conductor over a seed layer; and removing the seed layer and the metallic layer to form a recess in the insulating encapsulant of the first semiconductor package – as recited by Claim 11; or
after mounting the second semiconductor package on the first semiconductor package, a ratio of a first standoff height of a first portion of the coterminous joint laterally covered by the insulating encapsulant and a second standoff height of a second portion of the coterminous joint protruded from the insulating encapsulant ranges from about 0.4 to about 1.5 – as recited by Claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813